Case 15-60929   Doc 60   Filed 09/30/19 Entered 09/30/19 15:31:31   Desc Main
                           Document     Page 1 of 4
Case 15-60929   Doc 60   Filed 09/30/19 Entered 09/30/19 15:31:31   Desc Main
                           Document     Page 2 of 4
Case 15-60929   Doc 60   Filed 09/30/19 Entered 09/30/19 15:31:31   Desc Main
                           Document     Page 3 of 4
Case 15-60929   Doc 60   Filed 09/30/19 Entered 09/30/19 15:31:31   Desc Main
                           Document     Page 4 of 4
